Citation Nr: 1616573	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent and alcohol use disorder, prior to July 26, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.

In September 2012 and July 2015, the Board remanded the service connection claim for further development.  

Regarding the increased rating claim, the Board has characterized this issue as it appears above because the appeal has been pending since April 8, 2011, and the RO in a March 2016 rating decision only granted a 100 percent rating for his PTSD with major depressive disorder, recurrent and alcohol use disorder, effective from July 26, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that a low back disorder is not due to service and it may not be presumed to have been incurred in service.

2.  From April 8, 2011, to July 25, 2013, the most probative evidence of record shows that the service-connected PTSD with major depressive disorder, recurrent and alcohol use disorder is productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  From April 8, 2011, to July 25, 2013, the criteria for a disability rating of 100 percent for PTSD with major depressive disorder, recurrent and alcohol use disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Regarding the claim for a rating in excess of 70 percent for PTSD with major depressive disorder, recurrent and alcohol use disorder, for the appeal prior to July 26, 2013, as the below decision grants the Veteran the maximum benefit allowable by law or regulation on that issue, the Board finds that a discussion of the VCAA is not required.

Regarding the service connection claim, the Board finds that a letter dated in July 2006, prior to the November 2006 rating decision, provided the appellant with adequate notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Furthermore, the Board also finds that even if VA had, arguendo, an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the July 2006 letter, the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the VLJ noted the elements of service connection.  The Veteran was assisted at the hearing by his accredited representative; and his representative and the VLJ asked questions to draw out the relationship between the Veteran's current disorder and his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records and post-service treatment records.  See 38 U.S.C.A. § 5103A (b).  

The record also shows that VA obtained VA examinations in October 2006, May 2009, October 2012, and December 2015.  The Board finds that these VA examinations are adequate to adjudicate the claim and, as to the post-remand examination, substantially complies with the remand instructions because after a review of the record on appeal and/or after taking a detailed medical history from the claimant and after an examination, the examiners provided opinions as to the diagnoses and origins of his disability on which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet App 303 (2007); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection for a Low Back Disability

Legal Criteria

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, if medical evidence relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Evidence

Service treatment records include the May 1973 reports of medical history and medical examination at enlistment.  Those reports show that the Veteran reported he had not had any recurrent back pain, and on examination the examiner recorded findings of normal spine and other musculoskeletal system.

The report of a June 1975 medical examination for the purpose of release from active duty shows that the Veteran reported that since his physical examination in 1973 when he joined the Army, he had been having back problems right along his tail bone for some reason.  He reported having periodic pain that would last for a day or two.  On examination the examiner recorded findings that there was no evidence of fracture or fistula of the lower spinal cord; and the evaluation of the spine and other musculoskeletal system was normal. 

Service treatment records do not contain any treatment records of complaints, treatment, or findings referable to any back problems in service.

Private treatment records show that the Veteran was treated by Dr. Selena Gray, D.C., in May and June 2006 for injuries sustained May 5, 2006 in a motor vehicle accident, with complaints regarding the shoulders, back of neck, and lower back.  The Veteran had constant pain of the lower back beginning the next morning after the accident.

An August 2006 letter from Dr. Gray, she noted that the Veteran presented in May 2006 for examination and consultation regarding injuries sustained from an automobile accident that occurred on May 5, 2006.  Dr. Gray noted that the Veteran stated that he had pre-existing low back problems prior to the accident that had resolved and that the accident had caused exacerbations of the low back pain.  The Veteran also stated that for the last several years he had had low back pain, with his back locking up and requiring bed rest.  
Based on noted radiology findings of segmental instability and moderate canal stenosis, and the Veteran's subjective complaints, Dr. Gray opined that the lumbar instability and stenosis was a pre-existing condition that was exacerbated but not caused by the vehicular accident of May 5, 2006.

During an October 2006 VA examination the Veteran reported that he had been suffering from a lumbar spine back condition since 1973.  He reported complaints of stiffness in the morning and weakness during the day while at work, and constant pain at the mid-lower back.  The pain was sharp, crushing, and cramping in nature; and he had incapacitating episodes as often as once per year.

After examination the VA examiner diagnosed degenerative arthritis of lumbar spondylosis spine; and recorded X-ray findings of degenerative joint disease changes with disc narrowing at L4/5, decreased lumbar lordosis, and painful lumbar range of motion.  The examiner opined that the low back condition is less likely due to an event or injury or disease acquired while in the service.  In this regard, the examiner stated that "the claimant reported that he had back pain on the first day of service.  During his entrance examination no event was described while in the service but first day in service activity cannot be excluded."

A February 2007 letter to Dr. Jose Ortiz, Jr., M.D., from Dr. Ajeya P. Joshi, M.D., Dr. Joshi related a history that the Veteran had an injury in the military many years ago and has had chronic low back pain.  Dr. Joshi noted that, basically, a drill sergeant stood on the Veteran's back and then stomped on his back while the Veteran was doing a push-up in the early 1970's.  Dr. Joshi stated that the Veteran has had a flare of back pain recently over the last several months.  Dr. Joshi recorded MRI imaging findings of June 2006, as severe degeneration at L5-S1, some spondylosis and mild to moderate stenosis at L3-4 and L4-5.  The letter concluded with an impression of lumbar spondylosis.

An April 3, 2007 letter from Dr. Ajeya P. Joshi, M.D., to Dr. Ortiz contains an opinion that it is more likely than not that there is contribution from the Veteran's military service to his development of spondylosis and related symptoms.  Dr. Joshi stated that he based this opinion on his review of documentation including an entry examination for the military that had no comment on the back bothering the Veteran; the Veteran's description of his drill sergeant standing on his back; and a subsequent medical evaluation detailing back-related dysfunction.

An April 12, 2007 letter to Dr. Joshi from Dr. Urfan A. Dar, M.D., shows that Dr. Dar stated that the Veteran had a history of low back pain and lumbosacral radiculitis, and that the Veteran had symptoms since 1973, noting the Veteran's status as an "ex-military person."  Dr. Dar stated that he concurred with Dr. Joshi as to findings of low back pain stemming from moderate canal stenosis at L3-4, flattening of the thecal sac and foraminal encroachment at L4-5 and severe degenerative disc disease with intradiscal gas at L5-S1.

Private treatment records show that in April and May 2007, the Veteran underwent surgical procedures, including steroid injection and trigger point injection of the lumbosacral spine, by Dr. Dar, without complication.

The Veteran testified at a May 2011 Travel Board hearing that he had back problems since basic training at the beginning of his two years of service.  He testified indicating that a drill sergeant kicked him multiple times in his buttocks and had the Veteran attempt to do push-ups while the drill sergeant stood on his back.  The Veteran testified that he then noticed pain of the lower back-his spine and tailbone.  He testified also that during service he was also thrown out of his bunk several times and landed on the floor, which aggravated his back injury more.  He testified that during service he was a transportation man driving a truck and loading and unloading the trucks, which contributed to the back pain.  He testified that he did not report his injuries due to fear of being kicked out of the military.

The report of an October 2012 VA examination records that the Veteran was diagnosed in 2007 with degenerative disc disease.  The Veteran reported a history of being assaulted by drill sergeants as soon as he got off the bus to start basic training. This included being kicked, hit in the back by batons, stood on his back during pushups, and similar beatings in the stockade.  He stated that he was afraid to report these incidents in service.  He reported that at the time of his discharge, the examiner did not document his history of low back pain with X-rays or MRI.  He denied having any back injuries during jobs after service.  He reported he had worked for the past 13 years for the postal service as a heavy duty truck driving.  

On examination the report records that arthritis was documented by imaging studies of the thoracolumbar spine.  X-rays in April 2010 showed degenerative changes at L3-L4, L4-L5, and L5-L1; and moderate facet changes at L5-S1.  An MRI study in July 2006 showed central canal stenosis at L3-L4; L4-L5 flattening of the thecal site; L5-S1 severe degenerative disc and facet arthrosis.   All 3 levels showed foraminal narrowing bilaterally.

After examination, the examiner opined that the current diagnosis of degenerative disc disease is less likely than not (less than 50 percent probability) related to service.  As rationale for the opinion the examiner stated that service medical records showed no complaints of pain relative to the lumbar spine.  There was an unusual complaint related to the sacrum, but with no history of injury and no physical findings.  The separation examination mentioned low back pain but there were no findings on examination.  

The examiner noted further that following service the Veteran was employed at several types of jobs for many years and currently worked as a heavy-duty truck driver.  The Veteran reported no intercurrent back injury history, and no complaints of back pain were documented until 2007.  The examiner noted that the records were silent as to back complaints or treatment for a period of about 30 years after service; without documentation of continued complaints or treatment that could indicate a chronic condition.

The examiner also essentially opined that it was less likely than not (less than 50 percent probability) that the Veteran's degenerative disc disease of the lumbar spine manifested to a compensable degree within the first year following separation from active duty.  As rationale, the examiner noted that there are no records noting complaints or treatment for low back pain within a year of discharge from service; and no X-rays within the first year showed evidence of arthritis. 

The report of a December 2015 VA examination records a diagnosis of degenerative arthritis of the lumbar spine since July 2006.  The Veteran reported a history that on his first day of basic training he injured his back when leaving the transport trailer as he was knocked down and people stomped on him and fell on him.  He further stated that the drill sergeant then stood on his back and told him to do 10 pushups.  He stated that his back has been painful since then.  

He reported that after service he first worked for Dunkin Donuts, and then he worked from 1977 to 1987 at a warehouse as a diesel mechanic/maintenance for trucks.  Then he worked at East Kelly, part of what had been Kelly Air Force Base (AFB), as a truck mechanic for one to two years.  He then worked at the main Kelly AFB as an industrial equipment mechanic working on water units and air cooling units for about 10 years until 1999 when Kelly AFB was closed.  He has worked for the US Postal Service as a truck driver delivering mail since 1999, where he rolls or pulls from back of the truck to the dock, containers that weigh a couple hundred pounds.

During the December 2015 VA examination the Veteran reported that he was in a motor vehicle accident in 2006, but that this did not injure his back and he used the accident as an opportunity to get treatment for his back condition.  The Veteran reported complaints including back pain, which was worse in the morning, and referred pain and numbness from the lower back to his posterior thighs, usually every day.

The December 2015 VA examination report is associated with a December 2015 medical opinion report, in which the examiner opined that the low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner stated the following as rationale to that opinion.  The examiner stated that during the June 1975 examination a few months before separation, the Veteran reported having intermittent pain in his lower sacral/coccyx area, which would recur (interval not stated) and would bother him "a day or two", and which was not the area where he currently had pain.  The Veteran had a normal spinal examination at that time.  The examining physician at that time stated "No evidence of fracture or fistula to my exam of lower spinal cord".  The examiner noted that the Veteran was able to continue full duty during his two years in the Army.
 
The examiner noted that as discussed above, the Veteran worked after discharge from service since 1977 at various jobs including as a truck mechanic, an industrial equipment mechanic, and most recently for the US Postal Service as a truck driver delivering mail since 1999.  He continues to work there today, where he rolls or pulls containers, weighing a couple hundred pounds, from the back of the truck to the dock.  The examiner noted that all of these jobs involved manual, physical labor, which has a higher than average prevalence of developing degenerative arthritis of the low back.  

The examiner noted also that the Veteran was involved in a motor vehicle accident in 2006, which injured his low back and for which the Veteran sought low back care.  The examiner noted that the Veteran reported that his motor vehicle accident on May 5, 2006 caused little damage, but he used the accident as a portal to receive low back care.

The examiner noted that the Veteran had numerous years after his military separation in 1975 until he was first seen for back pain in 2006.  The examiner opined that it would be extremely unlikely for a person to have a significant back injury and not seek care until 30 years later; and this case is especially true for a person that would be using his back in physical labor jobs as the Veteran was and is. The examiner opined that it was much more likely that the Veteran's degenerative arthritis changes occurred over multiple years gradually until he sought care in the 2000s.

With respect to the question of the likelihood that any arthritis manifested itself to a compensable degree in the first post-service year, the examiner stated that it would be very unlikely that arthritis would have occurred that quickly, especially if lacking a significant major trauma to the lumbosacral spine.  

The examiner addressed the question of the Veteran's specific case and considered the theory presented by the Veteran and in the August 2006 and April 2007 private opinions.  The examiner stated that he agreed with Dr. Gray's theory in the August 2006 letter, that the Veteran's changes on lumbar MRI indicated degenerative changes that take many years to occur.  But the examiner stated that Dr. Gray's opinion did not change his opinion, but was consistent with long standing repeated trauma as would occur on physical labor as opposed to sedentary jobs.  

The examiner stated that he did not agree with Dr. Joshi's April 2007 opinion (that "there is a contribution from his military service to the development of spondylosis and related symptoms"), because there was no evidence the Veteran had any major low back issues after he got out of the military.  The examiner further noted that on the contrary, the Veteran was able to perform physical labor jobs for about 30 years before seeking medical care.  

The examiner opined that if there had been a significant injury in service, that would have caused that much lumbar spine damage that would lead to arthritis, then the Veteran should much more likely than not, have had difficulty performing his physical labor jobs that he had after service.  The examiner pointed out also that the Veteran's complaints during service were clearly located in the lower sacral/coccyx area, and not in the lumbosacral spine area where he has since developed the arthritic changes.  

Based on the foregoing, the examiner concluded that it is much more likely than not that the Veteran's current degenerative arthritis of the lumbar spine is due to his approximate 40 years of manual labor jobs after service than due to any lower sacral/coccyx area disorder he had in service.

VA treatment records in the 2000s show diagnostic imaging impressions of degenerative changes of the lumbar spine.

The Veteran has provided statements regarding several incidents potentially referable to the claim for service connection for a low back disability.  He has reported incidents such as receiving physical kicking or beating from drill sergeants, who would also stand on his back while he had to do push-ups, and then jumping up and down on the Veteran's back; and being knocked off the top bunk and dragged down stairs.  He reported having back pains and problems since then but that he never reported his injury as he was afraid of being thrown out of service with a dishonorable discharge.  The Veteran's parents have provided a lay statement attesting essentially to the same material facts.

Analysis

As to service connection for a low back disability as directly due to the Veteran's military service, service treatment records document no injuries or symptoms involving the lumbosacral spine or associated musculoskeletal system or any radicular neurologic pathology referable to the lumbosacral spine.  

There is one complaint of low back problems shown in service, which was recorded at the time of the June 1975 medical examination several months prior to release from active duty.  At that time the Veteran reported that he had been having back problems right along his tail bone for some reason.  He reported having periodic pain that would last for a day or two.  The Veteran is competent to attest to symptoms of his low back condition because these symptoms are observable by a lay person.  See Davidson. 

However, as reflected in the June 1975 examination prior to discharge, the service treatment records do not show a chronic disease in service.  On examination, the evaluation was normal for spine and other musculoskeletal system and for any associated neurologic problems; and in addressing the above discussed complaint, the examiner found no evidence of fracture or fistula of the lower spinal cord.

Further, the VA examiners from the multiple VA examinations discussed above provided medical opinions that are more probative than the above discussed private medical opinions.  This is because the VA examination opinions are closely consistent with the clinical record since during service, which shows no evidence of symptoms for over three decades after service until May 2006 when the Veteran received treatment concurrent with injuries incurred in a motor vehicle accident that month.  Except for the Veteran's one complaint near the end of service, the private medical opinions discussed above are not consistent with the remainder of the clinical record but appear to rely only on the Veteran's report of his medical history.

The VA examiner's opinions are also more probative that the subsequent lay claims by the Veteran because the examiners have had medical training and the claimant does not.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Accordingly, the Board finds that service connection for a low back disorder must be denied on the basis of an in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

There is no evidence in the record showing that arthritis in the lumbosacral spine manifested to a degree of ten percent or more within one year after the Veteran's October 1975 discharge from service.  Therefore, entitlement to service connection for a low back disorder based on presumptions under 38 C.F.R. § 3.307, 3.309, must be denied.  38 U.S.C.A. §§ 1110, 1131.

As to post-service continuity of symptomatology for any low back disorder, the record does not show a low back disorder or symptoms following service until 2006 when the Veteran was treated for low back complaints following an automobile accident; which was over 30 years after his separation from military service in 1975.  The Board finds that this length of time, a time period in which one reasonably would expect to see complaints, diagnoses, or treatment for the low back disorder if it had continued since service, is probative evidence against finding a continuity of symptomatology.  

In this regard, the Board finds the Veteran's lay testimony as to onset of any low back disorder does not provide supportive evidence of probative value for his claim.  The Veteran's statements and testimony made in support of his claim and statements during treatment are inconsistent with the remainder of the contemporaneous clinical evidence dated prior to the date of claim.  Thus, entitlement to service connection for a low back disorder must also be denied based on continuity of symptomology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).
Lastly, the record does not contain any probative medical opinion showing a relationship between the Veteran's post-service low back disorder and a disease or injury during his military service.  See 38 U.S.C.A. §§ 1110, 1116, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The opinions of the VA examiners during multiple VA examinations were overall that, for reasons as discussed above, the Veteran's current low back diagnosis is not likely caused by or a result of his active duty service.  The private treatment providers' opinions discussed above and in favor of the Veteran's claim are not probative because they are evidently based solely on the Veteran's reported medical history of injuries in service, injuries which are not shown in any contemporaneous clinical record evidence since during service.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

As to the lay claims from the Veteran and others that the low back disorder is due to service, the Board finds that they are not probative because they are offered by those without any medical expertise.  See Davidson, supra.  Therefore, the Board also finds that entitlement to service connection for a low back disorder must be denied based on the first diagnosis of the disorder after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Therefore, the Board concludes that the greater weight of the evidence is against the conclusion that a low back disorder was caused or aggravated by the Veteran's military service.  Accordingly, service connection is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The preponderance of the evidence is against the claim for service connection for a low back disorder; there is no doubt to be resolved; and service connection is not warranted for a low back disorder.  38 U.S.C.A. § 5107(b).

III. Rating for Psychiatric Disorder

Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

If entitlement to compensation has been established and a higher initial evaluation is at issue, then the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings may be assigned whether or not the claim is for an initial rating). 

If there is a question as to which of two evaluations shall be applied, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  If after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, then such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.
The Veteran's psychiatric disability is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (for the predominant disability of PTSD).  The Veteran's psychiatric disability is currently rated as 70 percent disabling for the appeal period from April 8, 2011, to July 25, 2013; and thereafter the disability is evaluated at the maximum assignable schedular rating of 100 percent, so the claim for a higher rating during the period since July 26, 2013, is no longer on appeal. 

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.
 
VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, which is the case in this appeal; and is not applicable to cases certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45093 (Aug. 4, 2014).

However, application of DSM-IV GAF scores is appropriate in evaluating the Veteran's psychiatric disability during the relevant appeal period from April 8, 2011 and July 25, 2013, as the VA treatment providers and examiners applied GAF score findings to accurately describe the conditions of the Veteran's psychiatric disability during that period.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Id.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.

Evidence and Analysis

During the relevant appeal period from April 8, 2011, to July 25, 2013, the probative evidence material to the claim on appeal primarily includes VA treatment records approximately during that period, the report of a July 2011 VA examination, and the report of the July 26, 2013, VA examination.    

VA treatment records show that the Veteran was admitted and treated over three days in April 2011 for psychiatric symptoms diagnosed on Axis I as major depression disorder, PTSD, and alcohol abuse.  The admitting GAF score was 25.  The discharge GAF score was 50.  The report shows that the Veteran was admitted on endorsing suicidal ideation, with three months of depressive symptoms and increased hypervigilance.  A psychiatry note during the hospitalization shows an assessment that the Veteran was doing very poorly in the previous few weeks.  During the hospitalization a clinical psychologist assessed a GAF score of 45; and a staff psychiatrist assessed a GAF score of 40.

The report of the July 19, 2011, VA examination shows the following findings.  The Veteran did not maintain any eye contact during the examination.  His affect and mood showed anxiety, depressed mood and impaired impulse control.  He had impaired attention or focus.  Panic attacks were present and occurring more than once per week.  Memory was moderately impaired; the Veteran had problems with retention of highly learned material, and he forgets to complete tasks.  Suicidal and homicidal ideations were present.  The examiner recorded findings that the Veteran had problems that were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and described as sleep problems including nightmares, hypervigilance, depression, anxiety attacks, erectile dysfunction, irritability and anger issues, and social withdrawal.

After examination the report contains an Axis I diagnosis of PTSD; and on Axis V, the GAF score was 45.  The examiner found that the Veteran's substance abuse was related to the PTSD; and that the Axis I diagnosis meets the diagnostic criteria of PTSD according to DSM-IV.

The examiner remarked that the effects of PTSD symptoms on veteran's employment and overall quality of life included a tendency to get into verbal confrontations at work. He also had flashbacks while he was driving.  

The examiner stated that the best description of the Veteran's current psychiatric impairment is that psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he is functioning satisfactorily with routine behavior self-care and normal conversation.

The examiner found that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, and irritability. 

The examiner found that currently the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he was experiencing flashbacks while driving during his work, but his work was unaware of his PTSD so he was still employed.  He was not socializing at all.  Currently he was able to maintain effective family role functioning, but was unable to perform recreation or leisurely pursuits because he had no energy or motivation to do these activities.  

The Veteran reported he had frequent suicidal and homicidal thoughts but had not told this to his treating psychiatrist.  In this regard, the examiner opined that there was no imminent threat at this time.  The examiner believed that the Veteran needed to be hospitalized but would not agree to this.  The examiner noted that the Veteran had been hospitalized for several days in April 2011.  

The report of the July 26, 2013, VA examination recorded that the Veteran's current diagnoses consisted of (1) PTSD, which the examiner found to be chronic and severe, for which the examiner assigned a GAF score of 45; (2) major depressive disorder, recurrent, severe with psychosis, for which the examiner assigned a GAF score of 45; and (3) alcohol dependence in partial remission, for which the examiner assigned a GAF score of 65.  On Axis V the examiner assessed an overall GAF score of 40.

The examiner found that the Veteran's symptoms included the following: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control such as unprovoked irritability with periods of violence; persistent delusions or hallucinations; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Board finds that a review of the clinical record evidence, including GAF score findings during the period from April 8, 2011, and July 25, 2013, shows that the Veteran's adverse symptomatology are overall productive of total occupational and social impairment, thereby warranting a 100 percent disability rating during that period.   See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

Notably, in the March 2016 rating decision the RO relied on findings from the July 2013 VA examination, including the GAF score of 40 assigned by the examiner, and applied the GAF score findings in granting the Veteran's psychiatric disability a 100 percent rating effective from July 26, 2013, to February 2, 2015.  

At the 2011 VA examination the examiner assessed the Veteran's GAF score to be 45, which indicates an assessment of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran's GAF score of 40 in July 2013 indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See DSM-IV.

The clinical findings and the conclusions of the VA examiners in July 2011 and July 2013 more nearly approximate the criteria for a 100 percent rating during the appeal period from April 8, 2011, to July 25, 2013, as there is sufficient evidence of total occupational and social impairment, due to such symptoms productive of gross impairment in thought processes or communication; and persistent danger of hurting self or others.  The two pertinent VA examinations show findings of severe symptoms including symptoms such as suicidal and homicidal ideations, social withdrawal, anxiety attacks, panic attacks, sleep problems with nightmares, difficulty establishing and maintaining effective relationships.

On affording the Veteran the benefit of any doubt remaining, a 100 percent 

disability rating is warranted for PTSD with major depressive disorder, recurrent and alcohol use disorder, throughout the period from April 8, 2011, to July 25, 2013.


ORDER

Service connection for a low back disorder is denied.

A 100 percent disability rating for PTSD with major depressive disorder, recurrent and alcohol use disorder, for the period from April 8, 2011, to July 25, 2013, is granted.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


